Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00817-CV

                      IN RE JOURDANTON HOSPITAL CORPORATION
                            d/b/a South Texas Regional Medical Center

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 24, 2014, relator Jourdanton Hospital Corporation d/b/a South Texas

Regional Medical Center filed a petition for writ of mandamus complaining of the trial court’s

order denying its request to conduct an independent medical examination of a plaintiff in the

underlying medical negligence lawsuit. The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM



1
 This proceeding arises out of Cause No. 12-12-1063-CVA, styled Stacy Smith, Individually and as Next Friend for
C. L. S. v. Jourdanton Hospital Corporation d/b/a South Texas Regional Medical Center and Edward Barton
Blackmon Jr., M.D., pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S.
Rayes presiding.